DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 21-25 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 12: Claim 12 recites the limitations “the crude fatty acids fraction,” “the light heads fraction,” and “the rosin product.”  The claim is indefinite because none of these limitations have antecedent basis in either claim 12 or parent claim 1.
Considering Claim 21: Claim 21 recites the step of “recovering the heavy fraction, crude fatty acids fraction and a fraction containing rosin.”  The article “the” is interpreted as modifying both “heavy fraction” and “crude fatty acids fraction.”  The claim is indefinite because there is no antecedent basis for the term “crude fatty acids fraction” in claim 21 or parent claim 1.
Considering Claim 22: Claim 22 recites the limitation “the rosin fraction.”  The claim is indefinite because there is no antecedent basis for the term “the rosin fraction” in claim 22 or parent claim 1.
Considering Claim 23: Claim 23 recites the limitations “the crude fatty acids fraction.”  The claim is indefinite because there is no antecedent basis for the term “the crude fatty acids fraction” in claim 23 or parent claim 1.
Considering Claim 24: Claim 24 recites the limitation “the further crude fatty acid fraction.”  The claim is indefinite because there is no antecedent basis for the term “the further crude fatty acid fraction” in claim 24 or parent claim 1.
 Considering Claim 25: Claim 25 is indefinite for two reasons.  First, claim 25 recites the limitations “the light heads fraction, fatty acid fraction, and bottom oil.”  The article “the” is interpreted as modifying all three of these elements.  The claim is indefinite because none of these limitations have antecedent basis in either claim 25 or parent claim 1.
	Second, claim 25 recites “after removing a heavy fraction from the feedstock.”  Parent claim 1 includes the step of “removing a heavy fraction from the feedstock.”  Claim 25 is indefinite because it is unclear whether the “a heavy fraction” of claim 25 is the same as the heavy fraction of parent claim 1 (as suggested by the identity of the term) or whether it is a different heavy fraction (as suggested by the use of the indefinite article “a” in claim 25).  For the purpose of further examination, the term “a heavy fraction” of claim 25 is interpreted as referring to the heavy fraction of parent claim 1. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-12 and 15-25 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/098763 (“Stigsson”) in view of Cecil L. Smith, Distillation Control: An Engineering Perspective 1-69, 136-208 (2012) (“Smith”) and US Pat. 6,297,353 (“Fuenzalida Diaz”).
Considering Claim 1: Stigsson teaches a process of refining crude tall oil.  (Stigsson, Abstract; 5, lines 1-5).  Stigsson teaches that a washed crude tall oil (CTO) is processed to remove volatile components.  (Id. 26, line 22, to 27, line 3; Figure 2).  Stigsson teaches that the volatiles component contains water and turpentine.  (Id.)  Stigsson teaches that the turpentine is separated from the other volatile components.  (Id. Figure 2).  The removal of the volatiles component taught by Stigsson reads on the “separating a light stream” step of claim 1.  The separation of the turpentine from the other volatile components taught by Stigsson reads on the “separating the turpentine” step of claim 1.  The process of Stigsson is show in Figure 2 of Stigsson, reproduced below.

    PNG
    media_image1.png
    487
    745
    media_image1.png
    Greyscale

(Id.).  
Id. 27, lines 4-8).  This fractionation step taught by Stigsson reads on the “removing a heavy fraction” step of claim 1.  
Stigsson teaches that it is suitable to remove the volatiles component using “a packed-bed column at slight vacuum and elevated temperatures.”  (Id. 27, lines 1-3).  One of ordinary skill in the art would reasonably understand the packed-bed column of Stigsson to refer to a distillation column.  
Stigsson is silent as to whether the packed-bed column used to remove the volatiles contains a reboiler and an arrangement for condensing.  However, Smith teaches that such components are typical of distillation columns.  (Smith, 5-7).  In a general description of a distillation apparatus, Smith shows: (1) two general types of condensers, a total condenser and a partial condenser, in the overhead composition; and (2) a reboiler in the bottoms composition.  (Id. Figures 1.2, 1.3).  Figures 1.2 and 1.3 of Smith showing these components are reproduced below.

    PNG
    media_image2.png
    447
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    375
    media_image3.png
    Greyscale

(Id. 6-7).
	Further, Fuenzalida Diaz expressly teaches the use of a fractionation column of the type of described by Smith, with a reboiler and a condenser, in fractionating the components of tall oil pitch.  (Fuenzalida Diaz, col 17, lines 43-45; col 15, lines 54-68). 
	Stigsson, Smith, and Fuenzalida Diaz are analogous art because they are directed to the same field of endeavor as the claimed invention, namely fractionation processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a reboiler and condenser (i.e., “an arrangement for condensing vapour”) in the packed-bed column taught by Stigsson at page 27, lines 1-3.  The motivation to have done so would have been that at pages 5-7 Smith shows that these two components are typical components of a distillation apparatus and one of ordinary skill would reasonably expect typical components of a distillation apparatus to be effective in the packed-bed column of Stigsson.  Moreover, one of ordinary skill in the art would have had a reasonable expectation that such a typical column would be effective in the context of Stigsson in view of the teaching of Fuenzalida Diaz that a fractionation column having a reboiler and condenser is known in the art of separating the components of tall oil pitch.  (Fuenzalida Diaz, col 17, lines 43-45; col 15, lines 54-68).
Considering Claim 2: Smith teaches that the location of the condenser (i.e., the arrangement for condensing vapor) depends on the diameter of the tower.  (Smith, 137).  In view of this teaching, one of ordinary skill in the art would have a motivation 
Considering Claims 3 and 4: Stigsson is silent as to the type of packing in the packed-bed column.  However, Smith teaches that structured packing permits significantly greater heights of packed sections.  (Smith, 54, first full paragraph).  It would have been obvious to one of skill in the art to have used the structured packing of Smith as the packing for the packed column of Stigsson, and the motivation would have been that Smith teaches that structured packing permits significantly greater heights of packed sections. (Id.).
Considering Claims 5 and 15-17: Smith teaches that an internal exchanger reboiler is suitable for batch distillation.  (Smith, 182-183; Figure 4.2).  It would have been obvious to one of skill to have used the internal exchanger reboiler of Smith in the column of Stigsson for conducting batch operations.
Considering Claims 6 and 18: Stigsson teaches that the volatiles component contains water and turpentine.  (Stigsson, 26, line 22, to 27, line 3; Figure 2).  One of ordinary skill in the art would reasonably understand that the turpentine (an organic liquid) would naturally phase separate from the water in any apparatus into which a mixture of the two are condensed.  Stigsson further shows that the turpentine is separated from the other volatiles.  (Id. Figure 2).  
Additionally, Stigsson teaches that at other stages of the process centrifugal phase separation units are used to separate a water phase from an organic phase.  (Id. 24, lines 7-14; 26, lines 3-5).  In view of Stigsson’s teaching that such phase separation units are effective at other stages of the process, one of ordinary skill in the art would have a motivation and reasonable expectation of success in using such a unit to separate the turpentine in the volatiles component from the water in the volatiles component.  
Considering Claims 7 and 19: Stigsson is silent as to the concentration of turpentine in the turpentine obtained from the process shown in Figure 2.  However, because Stigsson simply identifies the material as turpentine, one of ordinary skill in the art would reasonably expect it to contain substantially only turpentine.
Considering Claims 8 and 20: Stigsson teaches that after the volatiles are removed the stream contains resin acids (“RA”) and tall oil fatty acids (“TOFA”) and that the processing of this stream includes depitching using one or more thin film evaporators (“TFE”).  (Stigsson, 27, lines 4-7).  Stigsson teaches that this stream is directed to a fractionation tower for distillation.  (Id. 27, lines 7-8; 34, lines 8-10).
Considering Claims 9 and 10: Stigsson teaches that the column used to remove the volatiles is operated “at slight vacuum and elevated temperature.”  (Stigsson, 27, lines 1-3).  With respect to the pressure recited by claim 10, Stigsson suggests 50 mbar (i.e., 5 kPa) may be suitable for volatiles removal when using an evaporator.  (Id. 30-31).  One of ordinary skill would reasonably expect that this pressure would also be suitable as the slight vacuum used for the column of Stigsson.  With respect to the temperature recited by claim 9, Stigsson teaches that a temperature of 100-220 °C is suitable for removing volatiles.  (Id. 7, lines 25-28). 
Considering Claim 11: Stigsson teaches that after the volatiles are removed the stream is depitched using thin film evaporator units and fractionated into the various components present in the resin acid (“RA”) fraction and the tall oil fatty acid (“TOFA) fraction.  (Stigsson, 27, lines 4-32).  Stigsson teaches that the tall oil products may be distilled for use in fine chemical manufacturing.  (Id. 6, lines 3-5; 10, 27-29).  While Stigsson does not appear to expressly teach all of the fractions recited in the distilling step of claim 11, one of ordinary skill would have a motivation to fractionate (i.e., distill) the depitched stream to obtain substantially pure components because one of ordinary skill would understand that purer components would be more desirable in fine chemical manufacturing.  Because the starting material tall oil of Stigsson is substantially the same as the starting material tall oil of the present invention, one of ordinary skill would reasonably expect the depitched stream of Stigsson to fractionate to the same set of fractions as the depitched fraction of the present invention.
Considering Claim 12: Stigsson teaches that after the volatiles are removed the recovered stream is fractionated to a resin acids (“RA”) fraction and a tall oil fatty acids (“TOFA”) fraction.  (Stigsson, 27, lines 4-7).  Stigsson teaches that the TOFA fraction is deoxygenated in the presence of hydrogen to produce a hydrocarbon compound.  (Id. 29, lines 10, 28-29; Abstract).  The deoxygenation using hydrogen of the TOFA fraction 
Considering Claims 21 and 22: Because the processes of claims 21 and 22 are indefinite for the reasons set forth above, it is not completely clear whether Stigsson expressly teaches the recovering and redistilling steps recited by these claims.  However, Stigsson teaches that after the volatiles are removed, the tall oil stream of fractionated into a liquid heavy bottom fraction and a fraction containing tall oil fatty acids (“TOFA”) and resin acids (“RA”).  (Stigsson, 27, lines 4-7).  Stigsson teaches that the latter fraction is then separated into a “TOFA for use in fine chemicals manufacturing” and a “resin acid rich fraction of reasonable high quality” which may be subsequently improved. In a separate fractionation tower.  (Id. 27, lines 12-19).  Stigsson teaches that the RA stream is recovered from this tower.  (Id. 27, line 29).  One of ordinary skill would understand that a RA fraction obtained from tall oil contains rosin.
Considering Claims 23-25: Because the processes of claims 23-25 are indefinite for the reasons set forth above, it is not completely clear whether Stigsson expressly teaches the distilling and recovering steps recited by these claims.  However, one of ordinary skill in the art would have a motivation to separate and recover the components of the tall oil material of Stigsson using the distillation methods taught by Stigsson, Smith, Fuenzalida Diaz.  The motivation to have done so would be to obtain purer products with fewer impurities.  As described in MPEP § 2144.04(VII) the “mere purity of a product, by itself, does not render the product nonobvious.”  Similarly, in the present case it is the examiner’s position that the generic distillation and recovery steps of the claims used to separate the components of tall oil are interpreted as obvious steps that one of ordinary skill in the art would take in purifying a known material using known distillation and recovery operations.
Response to Arguments
Applicant’s arguments in the remarks dated May 13, 2021, have been fully considered, and the examiner responds as follows.
At pages 10-12 of the remarks, applicant argues that the obviousness rejection of the claims set forth in the Office Action dated January 19, 2021, should be withdrawn 
First, at page 27, lines 1-3, Stigsson states that “reasonable volatiles removal can also be affected . . . in a packed-bed column at sight vacuum and elevated temperatures.”  Accordingly, based on this express teaching of Stigsson the examiner disagrees with applicant’s suggestion that Stigsson teaches only a steam stripper or thin film evaporator.
Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fractionator having a reboiler and condenser of claim 1 is taught by both Smith and Fuenzalida Diaz, and for the reasons given above in the obviousness rejection it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to have used such a fractionator as the “packed-bed column” in the process taught by Stigsson.
Conclusion
Applicant’s amendment necessitated new grounds of rejection presented in this Office Action.    Applicant’s submission of an information disclosure statement under 37 C.F.R. § 1.97(c) with the fee set forth in 37 C.F.R. § 1.17(p) on April 30, 2021, prompted further new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 706.07(a), 609.04(b).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E HILL/Primary Examiner, Art Unit 1767